IN THE SUPREME COURT OF THE STATE OF NEVADA


                BARRY LEVINSON,                                          No. 68863
                                          Appellant,
                              vs.                                              FILED
                THE STATE OF NEVADA,
                                          Respondent.                            FEB 1 2 2016
                                                                                          KANDEMM



                                                                               CHIcr 11.;      CLERK

                                       ORDER DISMISSING APPEAL
                              This is an appeal from a judgment of conviction. Eighth
                Judicial District Court, Clark County; Michael Villani, Judge.
                              Pursuant to this court's November 25, 2015, order, counsel for
                appellant has informed the court that appellant is deceased and that no
                personal representative will be substituted in appellant's stead as a party
                to this appeal. Accordingly, this appeal is dismissed and appellant's
                conviction will stand. See Brass v. State, 129 Nev. Adv. Op. 53, 306 P.3d
393 (2013).
                              It is so ORDERED.



                                               ‘   6,47,4t.,
                                         Hardesty


                                                                                            , J.
                Saitta                                       Pickering


                cc:   Hon. Michael Villani, District Judge
                      E. Brent Bryson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
       OF
     NEVADA


(0) 1947A   e                                                                     ‘ (-P     6L-1130